WOOD (W. J.), J.
Defendant was found guilty by a jury on eight counts of an information containing six counts charging the commission of the infamous crime against nature (Pen. Code, §286), and four counts charging lewd and lascivious conduct upon the private parts of thirteen-year-old boys (Pen. Code, § 288). The boy mentioned as the victim in counts Y and VI, not having been served with process *675of the court, did not appear at the trial and counts V and VI were dismissed. The five boys mentioned as victims in the other counts gave testimony detailing the actions of defendant on their persons at a summer camp for boys, which was being conducted by defendant. Their testimony clearly established defendant’s guilt of the various charges.
There is no occasion to again besmirch the records of this court by here setting out in detail the actions of defendant as related by the boys involved. The evidence of guilt was overwhelming. The trial was fairly conducted. The rulings complained of, if erroneous, were of a trivial nature, which did not result in a miscarriage of justice.
The judgments are affirmed.
McComb, J., concurred.
Moore, P. J., did not participate in the consideration or decision of this case.
Appellant’s petition for a hearing by the Supreme Court was denied June 29, 1944.